Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the reference to our firm under the caption “Experts” and to the incorporation by reference of our report dated March 30, 2012 on our audits of the consolidated financial statements of ULURU Inc. as of and for the years ended December 31, 2011 and 2010, in this Registration Statement (Form S-8) and related Prospectus of ULURU Inc. for the registration of 400,000 shares of its common stock. /s/ Lane Gorman Trubitt, PLLC Lane Gorman Trubitt, PLLC Dallas, Texas June 28, 2012
